Citation Nr: 0610997
Decision Date: 04/17/06	Archive Date: 06/16/06

Citation Nr: 0610997	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  00-24 134	)	DATE APR 17 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to September 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for hepatitis C.


VACATUR

In an October 28, 2005, decision, the Board denied 
entitlement to service connection for hepatitis C.  

In November 2005, the veteran's representative submitted a 
motion to vacate the October 2005 Board decision for two 
reasons.  First, he stated that a VA physician had provided a 
positive opinion in support of the veteran's claim for 
service connection, which was not discussed in the Board 
decision and was relevant to the case.  Second, he stated 
that, contrary to the Board's finding that such duty was met, 
the veteran was not properly informed that he should submit 
any evidence in his possession that pertained to the claim.  

In March 2006, Board determined that the October 28, 2005, 
decision would be vacated.

Accordingly, for the reasons stated above, the October 28, 
2005, Board decision, which denied entitlement to service 
connection for hepatitis C, is vacated.  A new decision on 
the issue of entitlement to service connection for hepatitis 
C will be entered.


	(CONTINUED ON NEXT PAGE)

ORDER

The October 28, 2005, Board decision, which denied 
entitlement to service connection for hepatitis C, is 
vacated.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Citation Nr: 0529092	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from July 1975 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision denied service connection for 
hepatitis C.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in May 2002.

The Board remanded the claim in August 2003 and April 2005.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's hepatitis C had its origins during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in February 2001, provided the veteran with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He testified before 
the undersigned Veterans Law Judge at a videoconference 
hearing in May 2002.  The Board does not know of any 
additional relevant evidence which is available that has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the veteran before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the veteran 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records do not contain references to 
complaints, findings or treatment associated with hepatitis C 
or a blood transfusion.

VA and private treatment records dated from October 1976 
through May 1996 are silent with regard to complaints, 
findings or treatment associated with hepatitis C.

A June 1996 VA treatment note reflected a diagnosis of 
hepatitis C.  VA treatment notes through November 1999 
contain multiple references to a history of hepatitis C.  No 
comments are made regarding the etiology of the veteran's 
diagnosis.

A March 2000 VA treatment note indicated that the veteran was 
being seen for a hepatitis C evaluation.  The physician noted 
that the veteran had known about his diagnosis since 1996, 
but had had no hepatitis evaluation.  It was also noted that 
the veteran stated that he had never had a blood transfusion.

A February 2001 VA examination report noted that the veteran 
reported receiving several transfusions during service.  The 
diagnosis was hepatitis C by history, which is claimed to be 
related to a transfusion during service.

The July 2001 SSOC referred to a March 2001 addendum to the 
February 2001 VA examination report.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in May 2002.  The veteran 
stated that he received a gunshot wound during training, 
which required a blood transfusion.  He indicated that he was 
diagnosed with hepatitis C in 1998 or 1999.  The veteran 
reported that the only blood transfusion he had was during 
service.

The August 2003 remand noted that there were indications in 
the record of a March 2001 addendum to the February 2001 VA 
examination.  The Board noted that there was no addendum of 
record and instructed the RO to associate a copy of the 
addendum with the claims folder.

An August 2004 statement from the February 2001 VA examiner 
noted that he had not conducted any examinations or completed 
any addendums pertaining to the veteran since February 2001.

In April 2005 the Board remanded the claim with instructions 
to obtain the veteran's medical records from the Social 
Security Administration.  Such records were obtained.  The 
veteran is receiving Social Security disability for unrelated 
disorders, and the treatment records obtained pursuant to the 
April 2005 remand do not contain references to hepatitis C.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
hepatitis C.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).  

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that there are no comments in the 
clinical evidence regarding the etiology of the veteran's 
diagnosis.

The Board is aware of the veteran's statements that he 
received a blood transfusion during service.  The Board notes 
that the clinical records do not support the veteran's 
assertion that he had a blood transfusion during service.  
Service medical records do not contain references to such, or 
any other factors during service that would support his 
claim.  In addition, the March 2000 VA treatment note 
indicated that the veteran specifically stated that he had 
not received any blood transfusions.  It is also significant 
to note that hepatitis C is not shown to have been diagnosed 
until many years following service.  In the absence of any 
clinical evidence linking the veteran's diagnosis to service, 
service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs







